  Case 4:19-cv-00057-DN Document 24 Filed 07/29/21 PageID.297 Page 1 of 9




Stephen H.M. Bloch (UT #7813)
Landon Newell (UT #14738)
Southern Utah Wilderness Alliance
425 East 100 South
Salt Lake City, UT 84111
(801) 486-3161
steve@suwa.org
landon@suwa.org

Attorneys for Plaintiffs
Living Rivers and Southern Utah Wilderness Alliance


                   UNITED STATES DISTRICT COURT FOR THE
        DISTRICT OF UTAH, SOUTHERN REGION OF THE CENTRAL DIVISION


 LIVING RIVERS; SOUTHERN UTAH                    PLAINTIFFS’ MOTION FOR RELIEF
 WILDERNESS ALLIANCE,                            FROM FINAL JUDGMENT UNDER
                                                 FEDERAL RULE OF CIVIL
                       Plaintiffs,               PROCEDURE 60(b) AND
                                                 MEMORANDUM IN SUPPORT
 v.

 KENT HOFFMAN, in his official capacity as       Case No. 4:19-cv-00057-DN
 Deputy State Director, Division of Lands and
 Minerals; UNITED STATES
 DEPARTMENT OF THE INTERIOR; and                 District Judge David Nuffer
 UNITED STATES BUREAU OF LAND
 MANAGEMENT

                       Defendants.


       Pursuant to Federal Rule of Civil Procedure 60(b)(4), Plaintiffs Living Rivers and

Southern Utah Wilderness Alliance (collectively “SUWA”) respectfully move for relief from the

Court’s Memorandum Decision and Order (“Memorandum Decision,” attached as “Exhibit A”)

issued on June 21, 2021.

       In support, SUWA submits the following memorandum of law.
    Case 4:19-cv-00057-DN Document 24 Filed 07/29/21 PageID.298 Page 2 of 9




                                             INTRODUCTION

        SUWA filed this action to challenge the Bureau of Land Management’s (“BLM”)

decision to suspend eighty-two oil and gas leases sold in Utah in 2018. 1 SUWA asserted that the

lease suspensions were arbitrary and capricious in violation of the Administrative Procedure Act

(“APA”) because BLM did not comply with National Environmental Policy Act (“NEPA”) prior

to issuing the suspensions. 2 In its complaint, SUWA requested the Court 1) declare that BLM

violated NEPA and acted arbitrarily and capriciously, 2) declare the lease suspension decisions

unlawful and vacate the decisions, and 3) enjoin BLM from suspending the eighty-two leases

until the agency complied with NEPA. 3

        BLM filed a motion to dismiss arguing that SUWA lacked standing because SUWA had

not suffered a redressable injury in fact and because the lease suspensions are not major federal

actions requiring NEPA compliance. 4 SUWA opposed BLM’s motion, 5 BLM filed a reply in

support of its motion,6 and SUWA later requested oral argument. 7 On June 21, 2021, the Court

granted BLM’s motion to dismiss on the grounds that issuing the lease suspensions did not

amount to a major federal action. 8 However, on February 1, 2021, while BLM’s motion was

pending, BLM “lifted” the lease suspensions on the leases at issue in this case. At no point did

BLM notify the Court of the change in the leases’ status. Consequently, the Memorandum

Decision does not take into account BLM’s decision to lift the lease suspensions.


1
  Memorandum Decision at 1-2 (ECF No. 22).
2
  Id. at 3.
3
  Amended Complaint at 23 (ECF No. 12-1).
4
  Memorandum Decision at 1, 4.
5
  Plaintiffs’ Opposition to Motion to Dismiss (ECF No. 17).
6
  Defendants’ Reply to Plaintiffs’ Opposition to Motion to Dismiss (ECF No. 18).
7
  Plaintiff’s Request for Oral Argument (ECF No. 19).
8
  Memorandum Decision at 9-10.


                                                        2
     Case 4:19-cv-00057-DN Document 24 Filed 07/29/21 PageID.299 Page 3 of 9




        In light of this information and pursuant to Federal Rule of Civil Procedure 60(b)(4),

SUWA respectfully requests that the Court vacate the Memorandum Decision. SUWA’s cause of

action and requested relief were contingent on the continued existence of the lease suspensions.

Thus, BLM’s decision to lift the suspensions affected the circumstances of this case to the extent

that it mooted SUWA’s claims before the Court issued the Memorandum Decision. As a result,

the Court no longer had jurisdiction to assess the merits of the case, including whether the

decision to suspend the leases amounted to a major federal action under NEPA. For this reason,

the Memorandum Decision is necessarily void and must be vacated.

                                                 ARGUMENT

             The Memorandum Decision is void and should be vacated pursuant to
                     Fed. R. Civ. P. 60(b)(4) because the case is moot.

        A motion for relief from judgment allows a party to seek substantive corrections or

alterations in a final judgment or order but is only applicable in six discrete circumstances, one

of which is when a void judgment has been issued. 9 A void judgment is “one so affected by a

fundamental infirmity that the infirmity may be raised even after the judgment becomes final.” 10

A Rule 60(b)(4) motion is not a substitute for a timely appeal but is limited to instances where

the judgment is premised on either a jurisdictional error or violation of due process. 11 That is,

courts have generally “reserved relief only for the exceptional case in which the court that

rendered judgment lacked even an ‘arguable basis’ for jurisdiction.” 12 Thus, a judgment may be



9
  Fed. R. Civ. P. 60(b)(4).
10
   United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 270 (2010).
11
   Id. at 270-71.
12
   Id. at 271; see also Gschwind v. Cessna Aircraft Co., 232 F.3d 1342, 1346 (10th Cir. 2000) (“There must be no
arguable basis on which the court could have rested a finding that it had jurisdiction”) (internal quotations and
citations omitted).


                                                         3
     Case 4:19-cv-00057-DN Document 24 Filed 07/29/21 PageID.300 Page 4 of 9




void for lack of subject matter jurisdiction. 13 Because a court is “powerless” to enter a void

judgment, the court must grant relief and vacate the judgment upon determining that it was

void. 14

           I.     The case is moot because the Court lost subject matter jurisdiction on
                  February 1, 2021, when BLM lifted the suspensions for the leases at issue.

           Federal courts only have subject matter jurisdiction over “cases or controversies.” 15 The

“case-or-controversy” requirement subsists through all stages of litigation and “parties must

continue to have a personal stake in the ultimate disposition of the lawsuit. 16 A case becomes

moot “when the issues presented are no longer ‘live’ or the parties lack a legally cognizable

interest in the outcome.” 17 Put differently, “an action becomes moot if an intervening

circumstance deprives the plaintiff of a personal stake.” 18 But a case is only moot “when it is

impossible for a court to grant any effectual relief whatever to the prevailing party.” 19

           Mootness must be assessed for “each form of relief sought,” 20 and “the mootness of the

plaintiff’s claim for injunctive relief is not necessarily dispositive regarding the mootness of

[their] claim for declaratory judgment.” 21 “Generally, a claim for prospective injunction

becomes moot once the event to be enjoined has come and gone.” 22 Similarly, an action for a



13
   V.T.A., Inc. v. Airco, Inc., 597 F.2d 220, 224 (10th Cir. 1979).
14
   Id. at 244 n.8; Johnson v. Spencer, 950 F.3d 680, 694-95 (10th Cir. 2020).
15
   Iron Arrow Honor Soc'y v. Heckler, 464 U.S. 67, 70 (1983).
16
   Chafin v. Chafin, 568 U.S. 165, 172 (2013) (quoting Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990);
internal quotation marks omitted).
17
   Chafin, 568 U.S. at 172 (quoting Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (some internal quotation
marks omitted)).
18
   Hendrickson v. AFSCME Council 18, 992 F.3d 950, 957 (10th Cir. 2021).
19
   Knox v. Serv. Emps. Int'l Union, Loc. 1000, 567 U.S. 298, 308 (2012) (internal quotation marks omitted)
(emphasis added).
20
   Hendrickson, 992 F.3d at 958.
21
   Jordan v. Sosa, 654 F.3d 1012, 1025 (10th Cir. 2011) (emphasis in the original).
22
   Citizen Ctr. v. Gessler, 770 F.3d 900, 907 (10th Cir. 2014).


                                                        4
     Case 4:19-cv-00057-DN Document 24 Filed 07/29/21 PageID.301 Page 5 of 9




declaratory judgment is moot when it “fails to seek more than a retrospective opinion that the

plaintiff was wrongly harmed by the defendant,” 23 because there is no longer a need to settle a

dispute “which affects the behavior of the defendant toward the plaintiff.” 24 A request for

declaratory relief is also moot when it involves past conduct that is unlikely to recur. 25

        Here, BLM’s decision to lift the lease suspensions before the Memorandum Decision was

issued eliminated any “live controversy” because SUWA’s sole cause of action focused on the

fact that the suspensions were implemented without NEPA analysis. SUWA’s claim and requests

for relief were also necessarily contingent on the lease suspensions remaining in place.

Therefore, lifting the suspensions constituted an “intervening circumstance that deprive[d]

[SUWA] of a personal stake” in the litigation. 26

        Furthermore, BLM’s actions made it impossible for the Court to be able to grant SUWA

any effective relief. BLM initially suspended the leases at issue to comply with the a court order

in a separate case, WildEarth Guardians v. Zinke, which held that BLM had failed to adequately

consider greenhouse gas emissions in its NEPA analysis for leases sold in Wyoming. 27 BLM

then conducted additional climate analysis for leases at issue in this case, and released a

Supplemental Environmental Assessment (“Supplemental EA”) and Finding of No Significant

Impact (“FONSI”), thereby concluding the NEPA review BLM deemed necessary by WildEarth




23
   Hendrickson, 992 F.3d at 958 (quoting Jordan, 654 F.3d at 1025 (internal quotation marks omitted)).
24
   Hendrickson, 992 F.3d at 958; see also GF Gaming Corp. v. City of Black Hawk, Colo., 405 F.3d 876, 882 (10th
Cir. 2005) (holding that a claim for declaratory relief is moot when “a declaratory judgment would no longer have
any effect on the defendants’ behavior”).
25
   Utah Animal Rts. Coal. v. Salt Lake City Corp., 371 F.3d 1248, 1256 (10th Cir. 2004).
26
   See Hendrickson, 992 F.3d at 957.
27
   WildEarth Guardians v. Zinke, 368 F. Supp. 3d 41 (D.D.C. 2019); see also Memorandum Decision at 2-3.


                                                        5
     Case 4:19-cv-00057-DN Document 24 Filed 07/29/21 PageID.302 Page 6 of 9




Guardians. 28 As a result, the lease suspensions were lifted. 29 In essence, since BLM has finished

assessing the environmental impacts of the eighty-two leases at issue and made the decision to

lift the suspensions, it is highly unlikely that these same leases will be re-suspended in the future.

Hence, as of February 1, 2021, there was no longer any reason to enjoin BLM from issuing the

lease suspensions. In other words, the lease suspensions – the event to be enjoined – had already

“come and gone.” 30

        SUWA also requested two forms of declaratory relief: 1) a declaration that BLM violated

NEPA and acted arbitrarily and capriciously and 2) a declaration that the lease suspension

decisions were unlawful. 31 However, BLM’s decision to lift the suspensions rendered these

declarations ineffective and obviated the need to settle a dispute affecting BLM’s behavior

toward SUWA. 32 Any declaration in SUWA’s favor would simply have been an advisory

opinion that SUWA was harmed by BLM’s decision and would not have had any tangible effect

on BLM. 33 Additionally, there is no indication that the leases at issue will be re-suspended in the

future. Therefore, granting SUWA’s request for declaratory relief after the suspensions were

lifted would have “involve[d] past conduct that is unlikely to recur.” 34


28
   Supplemental EA available at:
https://eplanning.blm.gov/public_projects/2002778/200390662/20032939/250039138/2021-01-14-DOI-BLM-UT-
0000-2021-0001-EA%20GHG%20Supplemental%20EA_Final.pdf
FONSI available at:
https://eplanning.blm.gov/public_projects/2002778/200390662/20032938/250039137/2021-01-14-GHG_EA-
FONSI_signed.pdf
29
   See Memorandum Decision at 3 (explaining that the lease suspension decisions would stay in place until NEPA
review was completed, after which time BLM would decide to “(1) lift the lease suspension; (2) modify the lease
terms and lift the suspension; or (3) void the lease.”) (quoting Declaration of Kent Hoffman (ECF No. 16-4)).
30
   See Citizen Ctr., 770 F.3d at 907.
31
   See Amended Complaint at 23.
32
   SUWA’s request to enjoin the BLM from issuing lease suspensions necessarily required the Court to first order
BLM to lift the existing suspensions.
33
   See Hendrickson, 992 F.3d at 958.
34
   See Utah Animal Rts. Coal., 371 F.3d at 1256.


                                                        6
     Case 4:19-cv-00057-DN Document 24 Filed 07/29/21 PageID.303 Page 7 of 9




         In sum, lifting the lease suspensions mooted this case on February 1, 2021 because 1)

there ceased to be a live controversy, 2) BLM’s actions were intervening circumstances that

eliminated SUWA’s stake in the litigation, and 3) the Court was no longer in a position to

determine whether to grant SUWA any requested relief. Consequently, the Court lacked “even

an arguable basis” for subject matter jurisdiction when it issued the Memorandum Decision on

June 21, 2021. 35 Without jurisdiction, the Court was “powerless” to analyze whether the lease

suspensions constituted major federal actions warranting NEPA compliance and enter judgment

based on that analysis. 36 Accordingly, the Memorandum Decision is void and this Court is

obligated to vacate it. 37

                                                    CONCLUSION

         Based on the foregoing, this Court should grant SUWA’s motion for relief from judgment

and vacate the Memorandum Decision issued on June 21, 2021.

DATED this 29th day of July, 2021.



                                                            Respectfully submitted,



                                                            /s/ Landon Newell
                                                            Landon Newell
                                                            Stephen H.M. Bloch
                                                            Southern Utah Wilderness Alliance

                                                            Attorneys for Plaintiffs
                                                            Living Rivers and Southern Utah
                                                            Wilderness Alliance

35
   See Espinosa, 559 U.S. at 271.
36
   See V.T.A., Inc., 597 F.2d 220 at 244 n.8.
37
   See id.; see also Johnson, 950 F.3d at 694-95.


                                                        7
  Case 4:19-cv-00057-DN Document 24 Filed 07/29/21 PageID.304 Page 8 of 9




                                CERTIFICATE OF SERVICE

       I certify that I caused a copy of the attached PLAINTIFFS’ MOTION FOR RELIEF

FROM FINAL JUDGMENT UNDER FEDERAL RULE OF CIVIL PROCEDURE 60(b) AND

MEMORANDUM IN SUPPORT to be electronically filed with the Clerk of the Court on July

29, 2021. Notice of this filing will be served upon counsel of record via Electronic Notification

by the District Court’s ECF filing system.



                                                     /s/ Landon Newell




                                                 8
  Case 4:19-cv-00057-DN Document 24 Filed 07/29/21 PageID.305 Page 9 of 9




                                  LIST OF EXHIBITS


Exhibit A:   Memorandum Decision and Order, Living Rivers et al. v. Hoffman et al., 4:19-cv-
             00057-DN (June 21, 2021)




                                             9
